           Case 2:20-cv-00737-KJD-DJA Document 9 Filed 05/26/20 Page 1 of 2



 1   Kelly R. Kichline
     Nevada State Bar No. 10642
 2   MGM RESORTS INTERNATIONAL
     6385 S. Rainbow Blvd., Suite 500
 3   Las Vegas, Nevada 89118
     Tel: (702) 692-5651
 4   Fax: (702) 669-4501
     Email: kkichline@mgmresorts.com
 5
     Attorney for Defendant
 6   MGM Resorts International

 7
                                    UNITED STATES DISTRICT COURT
 8
                                           DISTRICT OF NEVADA
 9
     PHILLIP CADOLINO, an individual,
10                                                        Case No.: 2:20-cv-00737-KJD-DJA
                       Plaintiff,
11
     vs.
12
                                                          STIPULATION AND ORDER TO
     MGM RESORTS INTERNATIONAL, INC                       CORRECT CAPTION
13
     d/b/a MGM GRAND, a Foreign Corporation;
14   DOES I through X, inclusive; ROE
     CORPORATIONS I through X, inclusive,
15

16                     Defendants.

17
             On April 23, 2020, Plaintiff Phillip Cadolino (“Plaintiff”) filed his Complaint in the above-
18

19   captioned   action.   Plaintiff   identified   the   corporate   defendant   as   “MGM    RESORTS

20   INTERNATIONAL, INC. D/B/A MGM GRAND.”

21           The correct name of the defendant corporation in this action is “MGM Resorts International,”
22   which does not do business under the fictitious firm name “MGM Grand.” Therefore, pursuant Local
23
     Rule (“LR”) IA 6-1, 6-2 and LR IA 7-1,
24
             IT IS HEREBY STIPULATED AND AGREED by and between counsel for Plaintiff and
25
     counsel for MGM Resorts International, that “MGM Resorts International” will be substituted for
26
27   “MGM Resorts International, Inc. d/b/a MGM Grand” for the purposes of this lawsuit.

28
         Case 2:20-cv-00737-KJD-DJA Document 9 Filed 05/26/20 Page 2 of 2



 1          As such, the caption in this suit shall be amended to identify the corporate defendant as “MGM
 2   Resorts International.”
 3

 4      DATED this 24th day of May, 2020.              DATED this 24th day of May, 2020.

 5      HATFIELD & ASSOCIATES, LTD.                    MGM RESORTS INTERNATIONAL

 6
        /s/Trevor J. Hatfield________________          /s/Kelly R. Kichline_________________
 7      Trevor J. Hatfield, Esq.                       Kelly R. Kichline, Esq.
        Nevada Bar No.: 7373                           Nevada Bar No.: 10642
 8      703 South Eighth Street                        6385 S. Rainbow Boulevard, Suite 500
 9      Las Vegas, NV 8101                             Las Vegas, NV 89119
        Attorneys for Plaintiff                        Attorney for Defendant
10

11

12
                                                  ORDER
13

14   IT IS SO ORDERED:
15

16
                                                    ____________________________________
17                                                  UNITED STATES MAGISTRATE JUDGE
18
                                                             May 26, 2020
                                                    DATED: ____________________________
19

20
21

22

23

24

25

26
27

28
                                                     2.
